        ---~·_]




            I
            1,



                     2016V01518/PWG/jw


                                               UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEW JERSEY

                     UNITED STATES OF AMERICA,                     Hon. Joseph H. Rodriguez

                                           Plaintiff,              Civil Action No. 18-769

                                   V.                              DEFAULT JUDGEMENT AND
                                                                   FINAL ORDER OF FORFEITURE
                     APPROXIMATELY 400,000
                     AIRCRAFT PARTS,

                                        Defendants in Rem


                            WHEREAS, on or about January 18, 2018, the United States filed a

                     Verified Complaint for Forfeiture In Rem (the "Verified Complaint") in the

I   I
                     United States District Court for the District of New Jersey against

                     approximately 400,000 aircraft parts that were seized on or about May 14,

                     2015 (the "Defendant Property");

                            WHEREAS, the Verified Complaint alleged that the Defendant Property is

                     subject to forfeiture to the United States pursuant to 19 U.S.C. § 1595a(d),

                     which subjects to forfeiture merchandise exported or sent from the United

                     States or attempted to be exported or sent from the United States contrary to

                     law;

                            WHEREAS, on or about February 1, 2018, the United States filed a

                I'   Notice of Complaint for Forfeiture (the "Notice of Complaint");
                :I
                11
                'I
                            WHEREAS, the Notice of Complaint stated that any person who wished

                     to assert an interest in and avoid forfeiture of the Defendant Property was

                     required to file a verified claim with the Clerk of the Court within thirty-five (35)

                                                               1
---~·,    _]   _______________________________________
     I,




           days after the date the Notice of Complaint was sent or the date of delivery, if

           personally served;

                 WHEREAS, the Notice of Complaint also detailed the procedure for filing

           a claim and answer;

                 WHEREAS, on or about February 1, 2018, the United States sent copies

           of the Verified Complaint and the Notice of Complaint by Federal Express to

           Lauritz Bertinus Wijers, a/k/a "Louis Wijers," Prins Willem-Alexanderplein 62,

           2012 KX, Haarlem, Netherlands; Sebastian Van Ben.tern, Transportweg 19,

           2421 LT, Nieuwkoop, Netherlands; and E.C.N. Sweep, Oomen & Sweep

           Advocaten, Prinsen Bolwerk 7, 2011 MA Haarlem, Netherlands, as required by

     1,    Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and

           Asset Forfeiture Actions, Federal Rules of Civil Procedure;

                 WHEREAS, on or about February 7, 2018, E.C.N. Sweep, Oomen &

           Sweep Advocaten, Prinsen Bolwerk 7, 2011 MA Haarlem, Netherlands, received

           copies of the Verified Complaint and the Notice of Complaint;

     I·          WHEREAS, on or about February 8, 2018, Sebastian Van Ben.tern,
     I


     '
     ,,
     '     Transportweg 19, 2421 LT, Nieuwkoop, Netherlands, received copies of the ·

           Verified Complaint and the Notice of Complaint;

                 WHEREAS, or about February 8, 2018, Louis Wijers, Prins Willem-

           Alexanderplein 62, 2012 KX, Haarlem, Netherlands, received copies of the

           Verified Complaint and the Notice of Complaint;




                                                   2
            WHEREAS, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

      for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of

      Civil Procedure, Notice of Civil Forfeiture was posted on an official internet

      government forfeiture website, namely v\'WW.forfeiture.gov for at least 30

      consecutive days, beginning on February 7, 2018, notifying all third parties of

      their right to file a claim with the Court within 60 days from the first day of

      publication for a hearing .to adjudicate the validity of their alleged legal interest

      in the property;

            WHEREAS, on or about March 7, 2018, E.C.N. Sweep filed a document

      labeled "claim" in which he asserted an interest in the Defendant Property as

      the liquidator in WIAT's bankruptcy proceeding in the Netherlands;

            WHEREAS, on or about March 13, 2018, Sebastiaan Van Bentem filed a

      claim to the Defendant Property;
I,
            WHEREAS, on or about April 9, 2018, Sebastiaan Van Ben.tern withdrew

,,    his claim;
I
I




            WHEREAS, on July 11, 2018, the United States filed a motion to strike

      the claim filed E.C.N. Sweep for lack of statutory and Article III standing;

            WHEREAS, On August 15, 2018, this Court entered an order striking the

      claim filed by E.C.N. Sweep with prejudice; and

            WHEREAS, no conforming claims remain with regard to the Defendant
i'
I
I


      Property, and the statutory time periods in which to file a claim have expired;

            IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED:




                                                3
I,,
I
      _______J _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




               1.      THAT a Default Judgment and a Final Order of Forfeiture is

        granted against the Defendant Property, namely approximately 400,000 aircraft

        parts, and no right, title or interest in the Defendant Property shall exist in any

        other party.

               2.      That any and all forfeited funds, including but not limited to

        currency, currency equivalents and certificates of deposits, as well as any

        income derived as a result of the United States Department of Homeland

         Security, Customs and Border Protection's management of any property

        forfeited herein, after the payment of costs and expenses incurred in

         connection with the forfeiture and disposition of the forfeited property, shall be
,,'
         deposited forthwith by the United States Department of Homeland Security,

         Customs and Border Protection into the Department of the Treasury Forfeiture

         Fund, in accordance with the law.

                       The Clerk is hereby directed to send copies to all counsel of record.

               ORDERED this ;;;)..auf_day of   0 ~ , 2018.




                                                   4
